MORROW, P. J.
The conviction is for the unlawful manufacture of intoxicating liquor; penalty assessed at confinement in the penitentiary for one year.
It has been made known to this court by the affidavit of the sheriff of Martin county that the appellant, on or about the ISth day of June, 1931, made his escape from the jail of said county, and has not been arrested and returned to jail since his escape. By reason of said escape, this court is deprived of jurisdiction of the appeal. See article 824, C. C. P.' 1925.
The appeal is therefore dismissed.